

117 HR 2120 IH: Securing Access for Venue Equity Act
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2120IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Amodei (for himself, Mr. Crist, Ms. Titus, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act to include hospitality businesses in grant program for shuttered venue operators, and for other purposes. 
1.Short titleThis Act may be cited as the Securing Access for Venue Equity Act or the SAVE Act.  2.Inclusion of hospitality businesses in grant program for shuttered venue operators Section 324 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260; 134 Stat. 2022; 15 U.S.C. 9009a) is amended— 
(1)by inserting a hospitality business, before or live performing arts organization operator each place it appears; (2)in the heading for paragraph (3) of subsection (a), by inserting a hospitality business, before or live performing arts organization operator; and 
(3)by adding at the end of subsection (a) the following new paragraph:  (11)Hospitality businessThe term hospitality business means a person or entity that is assigned a North American Industry Classification System code beginning with 713, 487, 5615, 7113, 721, 722320, or 561920..  
